Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 12/04/2020 has been entered.  Claims 1-20 have been amended.  No claims have been added or cancelled.  Claims 1-20 are still pending in this application, with claims 1, 6, 11 and 16 being independent.  

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot based on new grounds of rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:







(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (US 2019/0058517; hereinafter Kang).

Regarding claim 1, Kang shows a method (Figure 6) performed by a base station in a wireless communication system, the method comprising: 
transmitting, to a terminal, configuration information on a channel state information reference signal (CSI-RS) resource set, the configuration information including configurations on a plurality of CSI-RS resources included in the CSI-RS resource set and information on a CSI-RS repetition (Figure 6; Par. 0151, 0157, 0163; noted base station transmits to the UE CSI related configuration information to include at least CSI-RS resource information identified by a CSI-RS resource ID, CSI resource set list and repetition parameter.), 
wherein the plurality of CSI-RS resource included in the CSI-RS resource set are associated with the same beam in case that information on the CSI-RS repetition is on (Par. 0274; noted when repetition is set to "ON" for a CSI-RS resource set, a plurality of CSI-RS resources is repeatedly used via the same Tx beam.);
transmitting, to the terminal, a plurality of CSI-RSs corresponding to the plurality of CSI-RS resources based on the same beam in case that the information on the CSI-RS repetition is on (Figure 6; Par. 0171, 0605; noted the base station repeatedly transmits a CSI-RS via the same beam.), and 


Regarding claim 2, Kang shows wherein in case that the information on the CSI-RS repetition is on, the feedback information includes a quality related to a CSI-RS resource (Par. 0171, 0178; noted computing CSI based on received CSI-RS based on CSI related configuration information.).  
Regarding claim 3, Kang shows wherein in case that the information on the CSI-RS repetition is on, a periodicity is the same for all of the plurality of CSI-RS resources (Par. 0680; noted CSI-RS resources may be configured with the same periodicity.).  
Regarding claim 4, Kang shows wherein in case that the information on the CSI-RS repetition is on, a number of antenna ports is the same for all of the plurality of CSI-RS resources (Par. 0249; noted if the UE receives CSI-ReportConfig in which reportQuantity is set to "cri-RSRP" or "none" and, CSI-ResourceConfig for channel measurement (higher layer parameter "resourcesForChannelMeasurement") does not include higher layer parameter "trs-Info' but includes NZP-CSI-RS-ResourceSet" which is set to higher layer parameter "repetition" (repetition=ON), the UE may be composed of a port of the same number (1-port or 2-port), which includes higher layer parameter "nrofPorts" for all CSI-RS resources in the NZP-CSI-RS-ResourceSet.).  
Regarding claim 5, Kang shows transmitting, to the terminal, the plurality of CSI-RSs corresponding to the plurality of CSI- RS resources based on different beams, in case that the information on the CSI-RS repetition is off (Par. 0241, 0274; noted when repetition is set to "OFF" for the CSI-RS resource set, different CSI-RS resources are transmitted via different Tx 

Regarding claim 6, Kang shows a method performed by a terminal in a wireless communication system (Figures 15-17 shows methods performed in part by an UE in a wireless communication system.), the method comprising: 
receiving. from a base station, configuration information on a channel state information reference signal (CSI-RS) resource set, the configuration information including configurations on a plurality of CSI-RS resources included in the CSI-RS resource set and information on a CSI- RS repetition (Figure 6; Par. 0151, 0157, 0163; noted base station transmits to the UE CSI related configuration information to include at least CSI-RS resource information identified by a CSI-RS resource ID, CSI resource set list and repetition parameter.), 
wherein the plurality of CSI-RS resource included in the CSI-RS resource set are associated with the same beam in case that information on the CSI-RS repetition is on (Par. 0274; noted when repetition is set to "ON" for a CSI-RS resource set, a plurality of CSI-RS resources is repeatedly used via the same Tx beam.); 
receiving, from the base station, a plurality of CSI-RSs corresponding to the plurality of CSI-RS resources based on a same beam in case that CSI repetition is on (Figure 6; Par. 0171, 0605; noted the base station repeatedly transmits to the UE, a CSI-RS via the same beam.  The CSI-RS transmission is based on the CSI related configuration information received.); 

Regarding claim 7, Kang shows measuring received powers of the plurality of CSI-RSs in case that the information on the CSI-RS repetition indicates that the CSI-RS repetition is on to the plurality of CSI-RS resources, wherein the feedback information includes a quality related to a CSI-RS resource (Figure 11; Par. 0257-0265; noted when CSI-RS repetition is on, RSRP is determined by the UE for reporting to the base station based on the received CSI-RS configuration information.).  
Regarding claims 8 and 9, these claims are rejected based on the same reasoning as presented in the rejection of claims 3 and 4, respectively.
Regarding claim 10, Kang shows receiving, from the base station, the plurality of CSI-RSs corresponding to the plurality of CSI-RS resources based on the configuration information, wherein the plurality of CSI-RSs are transmitted based on different beams in case that the information on the CSI-RS repetition is off ; measuring received powers of the plurality of CSI-RSs and transmitting, to the base station, feedback information including an indicator of a selected CSI-RS and a quality related to the selected CSI-RS resource (Par. 0241, 0274; noted when repetition is set to "OFF" for the CSI-RS resource set, different CSI-RS resources are transmitted via different Tx beams.); and receiving, from the terminal, feedback information including an indicator of a selected CSI- RS and a quality related to the selected CSI-RS resource (Par. 0269-0270; noted the UE selects (or determines) the best beam (S1230), and reports ID and quality information (e.g., L1-RSRP) of the selected beam to the base station (S1240) when repetition is off.). 
Regarding claim 11, Kang shows a base station (Figure 6 and 22) in a wireless communication system, the base station comprising: 
a transceiver (Figure 22; noted RF unit.); and 
a controller operably coupled to the transceiver (Figure 22; noted processor coupled to RF unit.) and configured to:   
transmit, to a terminal, configuration information on a channel state information reference signal (CSI-RS) resource set, the configuration information including configurations on a plurality of CSI-RS resources included in the CSI-RS resource set and information on a CSI-RS repetition (Figure 6; Par. 0151, 0157, 0163; noted base station transmits to the UE CSI related configuration information to include at least CSI-RS resource information identified by a CSI-RS resource ID, CSI resource set list and repetition parameter.), 
wherein the plurality of CSI-RS resource included in the CSI-RS resource set are associated with the same beam in case that information on the CSI-RS repetition is on (Par. 0274; noted when repetition is set to "ON" for a CSI-RS resource set, a plurality of CSI-RS resources is repeatedly used via the same Tx beam.);
transmit, to the terminal, a plurality of CSI-RSs corresponding to the plurality of CSI-RS resources based on the same beam in case that the information on the CSI-RS repetition is on (Figure 6; Par. 0171, 0605; noted the base station repeatedly transmits a CSI-RS via the same beam.), and 
receiving, from the terminal, feedback information (Par. 0178; noted the UE reports the measured CSI to the base station (S630).).
Regarding claims 12, 13, 14 and 15, these claims are rejected based on the same reasoning as presented in the rejection of claims 2, 3, 4 and 5, respectively.
Regarding claim 16, Kang shows a terminal (Figure 6 and 22) in a wireless communication system, the terminal comprising: 
a transceiver (Figure 22; noted RF unit.); and a controller operably coupled to the transceiver (Figure 22; noted processor coupled to RF unit.) and configured to: 
receiving. from a base station, configuration information on a channel state information reference signal (CSI-RS) resource set, the configuration information including configurations on a plurality of CSI-RS resources included in the CSI-RS resource set and information on a CSI- RS repetition (Figure 6; Par. 0151, 0157, 0163; noted base station transmits to the UE CSI related configuration information to include at least CSI-RS resource information identified by a CSI-RS resource ID, CSI resource set list and repetition parameter.), 
wherein the plurality of CSI-RS resource included in the CSI-RS resource set are associated with the same beam in case that information on the CSI-RS repetition is on (Par. 0274; noted when repetition is set to "ON" for a CSI-RS resource set, a plurality of CSI-RS resources is repeatedly used via the same Tx beam.); 
receiving, from the base station, a plurality of CSI-RSs corresponding to the plurality of CSI-RS resources based on a same beam in case that CSI repetition is on (Figure 6; Par. 0171, 0605; noted the base station repeatedly transmits to the UE, a CSI-RS via the same beam.  The CSI-RS transmission is based on the CSI related configuration information received.); 
	obtaining feedback information and transmitting, to the base station, the feedback information (Par. 0178; noted the UE measures and reports the measured CSI to the base station (S630).).
Regarding claims 17, 18, 19 and 20, these claims are rejected based on the same reasoning as presented in the rejection of claims 7, 8, 9 and 10, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200112355 A1 – directed to receiving, from a base station, channel state information-reference signal (CSI-RS) setting information for receiving a CSI-RS resource; receiving the CSI-RS resource on the basis of the CSI-RS resource setting information; and reporting CSI generated on the basis of the CSI-RS resource to the base station, wherein when the same CSI-RS resource is set for repeated transmission for the terminal, the CSI-RS resource setting information may include indicating information relating to the location of a subcarrier on which the same CSI-RS resource is mapped.
US 20190044669 A1 – directed to a scrambling sequence generation method is disclosed for reference signals, data, and downlink and uplink control channels.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/REDENTOR PASIA/Primary Examiner, Art Unit 2413